DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/927,748 filed on 07/13/2020.

Claims Status
2.	This office action is based upon claims received on 03/23/2022, which replace all prior or other submitted versions of the claims.
	-Claims 21-40 were pending and subject to a restriction requirement.
	- Claims 21-31 were withdrawn.
	-Claims 32-40 were elected without traverse. 
-Claims 32-34, 38-39 are rejected.
- Claims 35-37, 40 are objected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
5.            The information disclosure statement (IDS) submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
6.           Applicant's remarks, see page 7, filed 03/23/2022, with respect to the Response to Restriction Requirement, reflecting the claim status noted herein above, and election without traverse has been acknowledged.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 32-38 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8, 9, 10 of Parent Application 16145857 with US Patent No. US 10715204 B2 as listed below. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed and covered by the Parent Application 16145857 with US Patent No. US 10715204 B2, with the instant claims of the present application being broader in scope and being fully covered and/or disclosed by Parent Application 16145857 with US Patent No. US 10715204 B2 (i.e., anticipation type of ODP).  Please see disclosures inclusive of FIG. 7 - FIG. 11, Col 6 (ln 20-25), of Parent Application 16145857 with US Patent No. US 10715204 B2.
The table below shows a listing of Claims 32-38 of the instant application, with claims 8-10 of Parent Application 16145857 with US Patent No. US 10715204 B2. 
Claim
Instant Application No. 16927748 US Pub No. US 20200343935 A1
Parent Application 16145857 with US Patent No. US 10757611 B2
Claim
32





























































33








34















35















36





























































37





























































38
32. (Previously presented) A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) in an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, the method comprising: receiving communication signals, as received communication signals, and transmitting communication signals, as transmitted communication signals, in duplex on an antenna of the reconfigurable electrical balance duplexer; amplifying the received communication signals from the antenna by a low noise amplifier; amplifying the transmitted communication signals to the antenna by a power amplifier; receiving an indication to operate in the FDD mode; in response to the indication to operate in the FDD mode, isolating the received communication signals from the transmitted transmission signals in the FDD mode; receiving an indication to operate in the TDD mode; in response to receiving the indication to operate in the TDD mode: communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the TDD mode when transmitting the communication signals; and communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the TDD mode when receiving the communication signals.  


























33. (Previously presented) The method of claim 32, comprising performing the FDD mode or the TDD mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer.  


34. (Previously presented) The method of claim 33, wherein the plurality of switches comprises: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna, selectively coupling the power amplifier to ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof.  

35. (Previously presented) The method claim 34, wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the FDD mode comprises decoupling the first switch to maintain connection between the antenna and the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and coupling the third switch to maintain connection between the antenna and the balancing impedance.  


36. (Previously presented) The method claim 34, wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the TDD mode and transmitting the communication signals comprises coupling the first switch to ground to disconnect the receiver path from the antenna to the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance.  















































37. (Previously presented) The method claim 34, wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the TDD mode and receiving communication signals comprises decoupling the first switch to maintain connection between the antenna and low noise amplifier, and coupling the second switch to ground to disconnect a transmission path from the antenna to the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance

















































38. (Previously presented) An electrical balance duplexer (EBD) to: receive reception signals and transmit transmission signals, in duplex on an antenna of the electrical balance duplexer; amplify the reception signals from the antenna using a low noise amplifier; amplify the transmission signals to the antenna using a power amplifier; isolate the reception signals from the transmission signals in a frequency division duplexing (FDD) mode; communicatively decouple the low noise amplifier from the electrical balance duplexer in a time division duplexing (TDD) mode when transmitting the transmission signals; and communicatively decouple the power amplifier from the electrical balance duplexer in the TDD mode when receiving the reception signals.  
8. A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) in an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, the method comprising: receiving and transmitting communication signals in duplex on an antenna of the reconfigurable electrical balance duplexer; amplifying received communication signals from the antenna using a low noise amplifier; amplifying transmission communication signals to the antenna using a power amplifier; isolating the received communication signals from the transmitted communication signals in the frequency division duplexing mode; communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when transmitting communication signals; communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when receiving communication signals; and performing the frequency division duplexing mode or the time division duplexing mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer; wherein the plurality of switches comprise: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna, selectively coupling the power amplifier to ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof; and wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the frequency division duplexing mode comprises decoupling the first switch to maintain connection between the antenna and the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and coupling the third switch to maintain connection between the antenna and the balancing impedance.


See claim 8 (limitations)
and performing the frequency division duplexing mode or the time division duplexing mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer;

See claim 8 (limitations)
wherein the plurality of switches comprise: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna, selectively coupling the power amplifier to ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna;


See claim 8 (limitations)
wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the frequency division duplexing mode comprises decoupling the first switch to maintain connection between the antenna and the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and coupling the third switch to maintain connection between the antenna and the balancing impedance.


9. A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) in an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, the method comprising: receiving and transmitting communication signals in duplex on an antenna of the reconfigurable electrical balance duplexer; amplifying received communication signals from the antenna using a low noise amplifier; amplifying transmission communication signals to the antenna using a power amplifier; isolating the received communication signals from the transmitted communication signals in the frequency division duplexing mode; communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when transmitting communication signals; communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when receiving communication signals; and performing the frequency division duplexing mode or the time division duplexing mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer; wherein the plurality of switches comprise: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna; selectively coupling the power amplifier to ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof; and wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the time division duplexing mode and transmitting communication signals comprises coupling the first switch to ground to disconnect the receiver path from the antenna to the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance.

10. A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) in an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, the method comprising: receiving and transmitting communication signals in duplex on an antenna of the reconfigurable electrical balance duplexer; amplifying received communication signals from the antenna using a low noise amplifier; amplifying transmission communication signals to the antenna using a power amplifier; isolating the received communication signals from the transmitted communication signals in the frequency division duplexing mode; communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when transmitting communication signals; and communicatively decoupling the power amplifier from the reconfigurable electrical balance duplexer in the time division duplexing mode when receiving communication signals; and performing the frequency division duplexing mode or the time division duplexing mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer; wherein the plurality of switches comprise: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground; a second switch on a transmission path disposed between the power amplifier and the antenna; selectively coupling the power amplifier to ground; a third switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof; and wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the time division duplexing mode when receiving communication signals comprises decoupling the first switch to maintain connection between the antenna and low noise amplifier, and coupling the second switch to ground to disconnect the transmission path from the antenna to the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance.

See claim 8 listed herein above (limitations)

















1




































1
























8








8















8















9





























































10





























































8
















Claim Objections (minor informalities)
8.           Claim 32, 34, 35, 36, 37 is objected to because of the following informalities:
A.	Claim 32 recites the terms “the transmitted transmission signals” utilizing a term “the” in front of “transmitted transmission signals” for the first time in the limitation “isolating the received communication signals from the transmitted transmission signals in the FDD mode”, which raises potential questions as to where “the transmitted transmission signals” is first introduced and in what context.  While it appears applicant may have potentially intended to refer to “the transmitted communication signals” instead, the limitation is not recited as such, and a lack of proper introduction and correlation as noted indicates potential lack of proper antecedent basis. Examine interprets as best possible.  The applicant is requested to review Claim 32, and amend as necessary and address its objectives for the recitation of the term “the transmitted transmission signals”.

B.	Claim 34, 35, 36, 37 recite several instances of the term “ground”, where claims 35, 36, 37 depend on claim 34, and the term “ground” is first introduced in claim 34, with further instances of “ground” subsequently utilized after first introduction, in claims 34, 35, 36, 37.  While it appears the term “ground” may refer to the same “ground”, questions are raised whether applicant’s objective for the term “ground” could be different for each instance of the recitation of the term “ground” without a “the” utilized in front of “ground” after the first introduction. Examine interprets as best possible. The applicant is requested to review Claim 34, 35, 36, 37, and amend as necessary and address its objectives for the recitation of the term “ground” as noted.

Claim Rejections - 35 USC § 103
9.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

10.	Claims 32-34, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Mikhemar et. al (US-8792836-B2) referenced hereafter as “Mikhemar”, in view of Kwon et. al (US-20100118744-A1) referenced hereafter as “Kwon”, further in view of view of Jin et. al. (US-8368481-B2) referenced hereafter as “JIN”. 
Regarding Claim 32. (Previously presented) Mikhemar teaches: A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) (Mikhemar - Fig. 12. Col 16 (lines 39-42): FDD Mode identified; Fig. 12. Col 16 (lines 34-39): TDD mode identified); In Fig. 12 Antenna 864 shown) in an electronic device (Mikhemar Col 4 Lines 56-67: Describes device with a includes a system on a chip (SOC) 12 and a front-end module (FEM)) comprising a transceiver using a reconfigurable electrical balance duplexer (Mikhemar Col 11 (lines 64-66); Fig. 12. Col 16 (lines 20-24):  Duplexor or Electrical Balanced Duplexor identified), 
the method comprising: receiving communication signals, as received communication signals, and transmitting communication signals, as transmitted communication signals, in duplex on an antenna of the reconfigurable electrical balance duplexer (Mikhemar - Fig. 12. Col 16 (lines 39-42): FDD Mode identified; Fig. 12. Col 16 (lines 34-39): TDD mode identified); In Fig. 12 Antenna 864 shown; NOTE: radio front end operates according to a receive mode when the inbound wireless signal is in accordance with a time division duplex (TDD) or receiving at transceiver in TDD operation communication signals as received signals, and a transmit mode of the radio front end when the outbound wireless signal is in accordance with the TDD or transmitting in TDD operation from transceiver communication signals as transmitted signals, and likewise in a mode corresponding to the radio front end transceiver transceiving the inbound and outbound wireless signals or receiving and transmitting communication signals as received and transmitted signals respectively in frequency division duplex (FDD)); 
amplifying the received communication signals from the antenna by a low noise amplifier (Mikhemar - Fig. 12; Col 16 (lines 46-47): LNA Amplifies inbound signal; Fig. 13 Col 16 (line 62) LNA 876 identified); 
amplifying the transmitted communication signals to the antenna by a power amplifier (Mikhemar - Fig. 13, Col 16 (line 52): Power amplifier 866 identified; Col 2 (line 29-30): Power amplifier function identified); 
isolating the received communication signals from the transmitted transmission signals in the FDD mode (Mikhemar – See Col 16 (lines 26-31, 39-42)):  Isolation provided between outbound and inbound signals in FDD mode; third mode is FDD mode); 
communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the TDD mode when transmitting the communication signals (Mikhemar – FIG. 12 Col 16 (ln 45-46) bypasses the LNA when the radio front end is in a second mode; Col 17 (lines 4-25), Fig. 14 and Fig 15: TDD TX configuration and RX configuration with appropriate open and closed switches shown; NOTE: by pass or decouple LNA in TDD Transmit signal mode); 
Mikhemar does not appear to explicitly disclose or strongly suggest: receiving an indication to operate in the FDD mode; in response to the indication to operate in the FDD mode; receiving an indication to operate in the TDD mode; in response to receiving the indication to operate in the TDD mode; and communicatively decoupling the power amplifier from the duplexer in the TDD mode when receiving.  
Kwon discloses: A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) (Kwon - FIG. 3 & ¶0032 a wireless transceiver system for supporting dual mode.. uses the transmission frequency of the FDD system for the TDD system; NOTE: transceiver system that performs a method for dual mode FDD and TDD operation ) in an electronic device (Kwon - ¶0018 a dual mode RF front-end simultaneously supporting the TDD system and the FDD system… an efficient application of all wireless transceiver systems adopting the TDD system and the FDD system as well as the mobile communication base station and the terminal; NOTE: transceiver system applied at least to a terminal or base station) comprising a transceiver using a duplexer (Kwon – FIG. 3 & ¶0033 NOTE -  a wireless transceiver system for supporting dual mode includes a duplexer 302), 
the method comprising: receiving communication signals, as received communication signals (¶0039 connects the antenna Ant and the duplexer 302 to the transmitting/receiving path of signals by connecting the inner contact points "C" and "A" to each other when the system is operated by means of the FDD system…while the inner contact points are switched .. when the system is operated by means of the TDD …inner contact points .. connected so that a reception signal impedance-matched and received at the antenna Ant is applied to the band-pass filter 303 in a reception mode), and transmitting communication signals, as transmitted communication signals (Kwon – FIG. 3 & ¶0039  See above… when the system is operated by means of the TDD system, the inner contact points "C" and "A" are connected to each other so that a transmission signal from the duplexer 302 is transmitted through the antenna Ant in a transmission mode; NOTE: transmitting transmitted FDD and/or TDD signals in respective FDD or TDD operation modes ), in duplex on an antenna of the duplexer (Kwon FIG. 3 & ¶0039 antenna Ant; NOTE: Ant of transceiver coupled to system); 
amplifying the received communication signals from the antenna by a low noise amplifier (Kwon – FIG. 3 & ¶0041  a signal received through the duplexer 302 is transmitted to the low-noise amplifier 308 when .. operated by means of the FDD system, while .. a reception signal extracted by the band-pass filter 303 is transmitted to the low-noise amplifier 308 in the TDD system; ¶0042  low-noise amplifier 308 low-noise amplifies the reception signal applied .. according to the employed communication system, into a predetermined level; NOTE: amplifying communication signals as applicable to FDD reception operation or TDD reception operation); 
amplifying the transmitted communication signals to the antenna by a power amplifier (Kwon - ¶0036 The power amplifier 305 power-amplifies the transmission signal...; ¶0037 duplexer 302 transmits the applied transmission signal that was power-amplified at the power amplifier 305 to the antenna Ant; ¶0051 .. when ..system is operated by means of the TDD system, the contact points "C" and "A" of the first selecting switch 301 are selected in a transmission mode; ¶0052 an applied transmission signal.. is power-amplified into a predetermined level by the power amplifier 305; NOTE: amplifying the transmitted communication signals whether in TDD operation or in FDD operation to the antenna from by the power amplifier); 
receiving an indication to operate in the FDD mode (Kwon – FIG. 3 & ¶0034 in response to control of a control element (not shown) when the system is operated by means of the FDD system; ¶0041 inner contact points of the second selecting switch 304 are switched in response to control of a control element (not shown) according to the employed communication system, so that a receiving path of a signal is determined.. contact points of the .. "C" and "A" are connected .. so that a signal received through the duplexer 302 is transmitted to the low-noise amplifier 308 when the system is operated by means of the FDD system, while the contact points "C" and "B" are connected .. so that a reception signal extracted by the band-pass filter 303 is transmitted to the low-noise amplifier 308 in the TDD system; ¶0043 oscillates a reception frequency in response to control of a control element (not shown) in the FDD, while it is turned off not performing oscillation in the TDD system; ¶0044-0047; NOTE: transceiver components and configurations controlled in response to control signaling received for each of FDD and TDD modes respectively ); 
in response to the indication to operate in the FDD mode Kwon – FIG. 3 & ¶0034; ¶0041; ¶0043; ¶0044-0047; NOTE: transceiver components and configurations controlled in response to control signaling received for each of FDD and TDD modes respectively), isolating the received communication signals from the transmitted transmission signals in the FDD mode (Kwon – FIG. 3 & ¶0037 duplexer 302 transmits … transmission signal .. power-amplified at the power amplifier 305 to the antenna Ant via the contact points of the first selecting switch 301, and in the FDD mode, the duplexer 302 extracts the reception signal and applies it to the low-noise amplifier 308 via the second selecting switch 304; ¶0050 when … operated by means of the FDD system.. inner contact points "C" and "A" of the first to the third selecting switches 301, 304, and 311 are connected to each other.. RF signal is power-amplified into a predetermined level by the power amplifier 305, applied to the duplexer 302, and then transmitted through the antenna Ant via the contact points of the first selecting switch 301 by the duplexer 302.. a reception signal received through the antenna Ant is applied to the duplexer 302 via the contact points of the first selecting switch 301, and the duplexer 302 applies the reception signal to the low-noise amplifier 308 via the contact points of the second selecting switch 304; NOTE: FDD mode switches configured in conjunction with Duplexor to isolate TX and RX paths ); 
receiving an indication to operate in the TDD mode (Kwon – FIG. 3 & ¶0034; ¶0041; ¶0043; ¶0044-0047; NOTE: transceiver components and configurations controlled in response to control signaling received for each of FDD and TDD modes respectively); 
in response to receiving the indication to operate in the TDD mode (Kwon – FIG. 3 & ¶0034; ¶0041; ¶0043; ¶0044-0047; NOTE: transceiver components and configurations controlled in response to control signaling received for each of FDD and TDD modes respectively): 
communicatively decoupling the low noise amplifier in the TDD mode when transmitting the communication signals (Kwon ¶0039  when the system is operated by means of the TDD system, the inner contact points "C" and "A" are connected to each other so that a transmission signal from the duplexer 302 is transmitted through the antenna Ant in a transmission mode; NOTE: switch 301 configuration and duplexor communicatively decouple LNA from TX signals); 
and communicatively decoupling the power amplifier in the TDD mode when receiving the communication signals (Kwon - ¶0039  when the system is operated by means of the TDD system,… the inner contact points are switched to "C" and "B" so that a reception signal impedance-matched and received at the antenna Ant is applied to the band-pass filter 303 in a reception mode; ¶0040 The band-pass filter 303 extracts only the desired band by filtering the reception signal .. so that only a predetermined band could pass through when the system is operated by means of the TDD system; ¶0041 See above  inner contact points of the second selecting switch 304 are switched in response to control of a control element (not shown) ..the contact points "C" and "B" are connected .. so that a reception signal extracted by the band-pass filter 303 is transmitted to the low-noise amplifier 308 in the TDD system; NOTE: switch 301 configuration and switch 304 configuration decouple LNA from TX signals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mikhemar with the teachings of Kwon, since it provides a dual mode RF front-end simultaneously supporting a TDD system and a FDD system, thereby providing an efficient use of FDD and TDD and associated limited frequency resource, and an efficient application of transceiver systems adopting the TDD system and the FDD system (Kwon – ¶0018).
While teaches: A method for operating in either a frequency division duplexing (FDD) mode or a time division duplexing (TDD) in an electronic device comprising a transceiver using a reconfigurable electrical balance duplexer, the method comprising: receiving communication signals, as received communication signals, and transmitting communication signals, as transmitted communication signals, in duplex on an antenna of the reconfigurable electrical balance duplexer; amplifying the received communication signals from the antenna by a low noise amplifier; amplifying the transmitted communication signals to the antenna by a power amplifier; receiving an indication to operate in the FDD mode; in response to the indication to operate in the FDD mode, isolating the received communication signals from the transmitted transmission signals in the FDD mode; receiving an indication to operate in the TDD mode; in response to receiving the indication to operate in the TDD mode: communicatively decoupling the low noise amplifier from the reconfigurable electrical balance duplexer in the TDD mode when transmitting the communication signals; and communicatively decoupling the power amplifier in the TDD mode when receiving the communication signals
Mikhemar in view of Kwon does not appear to explicitly disclose or strongly suggest: decoupling the power amplifier from reconfigurable electrical balance duplexer; 
JIN discloses: communicatively decoupling low noise amplifier from reconfigurable electrical balance duplexer in TDD mode when transmitting communication signals (JIN – See FIG. 4, Col 4 (lines 26-27; 30-33): A switchable balun circuit for an RF front end module described; Shunt devices T1a and T1b are shorted together and couple the LNA to virtual ground (Note: Act as a Switch coupling the LNA to ground- decoupling LNA)  in transmit mode; Col 1 (line 23): Application of T/R switching to TDD described); 
and communicatively decoupling power amplifier from reconfigurable electrical balance duplexer in TDD mode when receiving communication signals (JIN – See FIG. 4, Col 4 Col4 (lines 28-30; 33-37: A switchable balun circuit for an RF front end module described; Shunt devices T2a and T2b are shorted together and couple the PA to virtual ground (Note: Act as a Switch coupling the PA to ground – Decoupling PA)  in receive mode; Col 1 (line 23): Application of T/R switching to TDD described).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mikhemar in view of Kwon with the teachings of JIN,  since it allows for optimization of transmit and receive port impedance and thereby improving RF front end unit LNA and PA performance efficiency (JIN  – Col5  (lines 35-43)).

Regarding Claim 33. (Previously presented) Mikhemar in view of Kwon and JIN teaches:The method of claim 32, 
furthermore Mikhemar discloses: comprising performing the FDD mode or the TDD mode on the reconfigurable electrical balance duplexer by selectively enabling a plurality of switches of the reconfigurable electrical balance duplexer (Mikhemar - Fig. 13. Col 16 (lines 65-67 Col 17(lines 1-3)): FDD mode balancing network switch and LNA by pass switch  are open;  Col 17 (line 10-25): TDD TX and TDD RX mode described with appropriate opening and closing of LNA by pass and Balance network switches; NOTE: selectively enabling switches coupled to and in association with operation of the electrical balance duplexor operation for each of TDD or FDD operation respectively ).  

Regarding Claim 34. (Previously presented) Mikhemar in view of Kwon and JIN teaches: The method of claim 33, 
furthermore kwon discloses: wherein the plurality of switches comprises: a first switch on a receiver path disposed between the low noise amplifier and the antenna (Kwon FIG.3 & ¶ - Switch 301, 304 contacts B and C)
a second switch on a transmission path disposed between the power amplifier and the antenna (Kwon FIG.3 & ¶ - Switch 301, contacts A and C)
a third switch (Kwon FIG. 3 – Switch 301)
furthermore JIN discloses: wherein the plurality of switches comprises: a first switch on a receiver path disposed between the low noise amplifier and the antenna, selectively coupling the low noise amplifier to ground (JIN – See FIG. 4, Col4 (lines 26-27; 30-33): Shunt devices T1a and T1b are shorted together and couple the LNA to virtual ground (Note: Act as a Switch coupling the LNA to ground)  in transmit mode); 
a second switch on a transmission path disposed between the power amplifier and the antenna, selectively coupling the power amplifier to ground (JIN – See FIG. 4, Col4 (lines 28-30; 33-37): Shunt devices T2a and T2b are shorted together and couple the PA to virtual ground (Note: Act as a Switch coupling the PA to ground)  in receive mode); 
furthermore Mikhemar discloses: a switch disposed between a balancing impedance and the antenna, selectively coupling the balancing impedance to the antenna; and or any combination thereof (Mikhemar- See Col 20 (lines – 66-67): Describes a balance network 1018 and a Duplexer 1016 that includes a transformer; Col 21 (lines 10-13): describes the 1018 with impedance matching capability;  Col 21 (lines 23-29):  Describes an embodiment of the balance network with  with a transistor Q1 that couples the impedance L1 and the duplexor (transformer).  NOTE: Transistor functions as the switch or is the switch that the couples the impedance to the transformer).

Regarding Claim 38. (Previously presented) Mikhemar in view of Kwon and JIN teaches: An electrical balance duplexer (EBD) (See the rejection of Claim32, Claim 38 recites similar and parallel features to Claim 32, and the rationale for the rejection of claim 32 applies similarly to claim 38. Where applicable, minor differences between claims are noted as appropriate)
to: receive reception signals and transmit transmission signals, in duplex on an antenna of the electrical balance duplexer; amplify the reception signals from the antenna using a low noise amplifier; amplify the transmission signals to the antenna using a power amplifier; isolate the reception signals from the transmission signals in a frequency division duplexing (FDD) mode; communicatively decouple the low noise amplifier from the electrical balance duplexer in a time division duplexing (TDD) mode when transmitting the transmission signals; and communicatively decouple the power amplifier from the electrical balance duplexer in the TDD mode when receiving the reception signals (See the rejection of Claim32, Claim 38 recites similar and parallel features to Claim 32, and the rationale for the rejection of claim 32 applies similarly to claim 38. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 39. (Previously presented) Mikhemar in view of Kwon and JIN teaches: The EBD of claim 38, 
furthermore Mikhemar discloses configured to couple, decouple, or a combination thereof, a plurality of switches of the electrical balance duplexer when communicating signals in the TDD mode or the FDD mode (Mikhemar - Fig. 13. Col 16 (lines 65-67 Col 17(lines 1-3)): FDD mode balancing network switch and LNA by pass switch are open ;  FIG. 12 & FIG. 14 & Col 17 (line 10-25): TDD TX and TDD RX mode described with appropriate opening and closing of LNA by pass and Balance network switches; NOTE: operation (opening and closing or decoupling or coupling) of more than one switch or a plurality of switches linked to and in association with operation of the EBD in TDD and/or FDD mode).

Allowable Subject Matter
11. 	Claims 35, 36, 37, 40 is/are objected to as being dependent upon a rejected base claim, but would be allowable contingent upon or subject to all of the following conditions:
(1)  that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that all independent claims were amended with similar features and the amendments were submitted in a formal response,
(3) that the claim limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations,
(4) that all pending issues associated with the claims including:
 	(a) clarifying applicable issues related with claim objections under minor informalities and/or 112 rejections, 
(b) issues related with the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations, including the independent claims, 
are all acceptably resolved, and do not result in a case where, given the scope of any applicant claimed amendments and/or arguments, examination would require would require further consideration.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 35, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the FDD mode comprises decoupling the first switch to maintain connection between the antenna and the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and coupling the third switch to maintain connection between the antenna and the balancing impedance.”.

Regarding Claim 36, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the TDD mode and transmitting the communication signals comprises coupling the first switch to ground to disconnect the receiver path from the antenna to the low noise amplifier, and decoupling the second switch from ground to maintain connection between the antenna and the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance”.

Regarding Claim 37, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s): “wherein reconfiguring the reconfigurable electrical balance duplexer to operate in the TDD mode and receiving communication signals comprises decoupling the first switch to maintain connection between the antenna and low noise amplifier, and coupling the second switch to ground to disconnect a transmission path from the antenna to the power amplifier, and decoupling the third switch to disconnect the antenna and the balancing impedance.  ”

Regarding Claim 40, contingent upon or subject to the conditions noted herein above, the prior art of record fails to disclose, alone, individually or in any reasonable combination, as required by the dependent claim(s):”wherein operating in the TDD mode comprises decoupling a switch of the plurality of switches disposed between the antenna and a balancing impedance of the electrical balance duplexer.”

The examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo-Thu & Alternate Fri 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./
Examiner, Art Unit 2414  
04/27/2022 
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414